Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 11-12 and 18-26 are pending. 

Claims 1-2, 4-5 and 26 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 3, 6, 11-12 and 18-25, drawn to a two layer nucleic acid carrier comprising 17 monomers that read on antibody or fragment thereof directed to HER2 as the species of targeting agent, are being acted upon in this Office Action.   

Objection and Rejection Withdrawn
The objection to the specification is withdrawn in view of the amendment filed Oct 21, 2022.

The objection to claims 6 and 7 is withdrawn in view of the claim amendment. 

The rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 3, 6 and 7 under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,274,723  (Nilsen hereafter, issued August 14, 2001; PTO 892) in view of Muro-Galindo et al (of record, US2010/0151005, published June 17, 2010; PTO 1449), US20130018086 (Goldberg hereafter, published Jan 17, 2013; PTO 892) and WO2011/106481 publication (Getts hereafter, published September 2011; PTO 892) is withdrawn in view of the amendment to claim 3. 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3, 6, 11-12 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 3 encompasses a two layer nucleic acid carrier comprising any 17 monomers, wherein each monomer comprises:
a first and a second oligonucleotide, each, independently, comprising less than 102 nucleotides;
wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region,
wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, thereby forming four terminal arms;
wherein a first terminal arm of the first monomer is conjugated to a first terminal arm of the second monomer, a second terminal arm of the first monomer is conjugated to a first terminal arm of the third monomer, a third terminal arm of the first monomer is conjugated to a first terminal arm of the fourth monomer, and a fourth terminal arm of the first monomer is conjugated to a first terminal arm of the fifth monomer;
wherein a second terminal arm of the second monomer is conjugated to a first terminal arm of the sixth monomer, a second terminal arm of the third monomer is conjugated to a first terminal arm of the seventh monomer, a second terminal arm of the fourth monomer is conjugated to a first terminal arm of the eighth monomer, a second terminal arm of the fifth monomer is conjugated to a first terminal arm of the ninth monomer, a third terminal arm of the second monomer is conjugated to a first terminal arm of the tenth monomer, a third terminal arm of the third monomer is conjugated to a first terminal arm of the eleventh monomer, a third terminal arm of the fourth monomer is conjugated to a first terminal arm of the twelfth monomer, a third terminal arm of the fifth monomer is conjugated to a first terminal arm of the thirteenth monomer, a fourth terminal arm of the second monomer is conjugated to a first terminal arm of the fourteenth monomer, a fourth terminal arm of the third monomer is conjugated to a first terminal arm of the fifteenth monomer, a fourth terminal arm of the fourth monomer is conjugated to a first terminal arm of the sixteenth monomer, and a fourth terminal arm of the fifth monomer is conjugated to a first terminal arm of the seventeenth monomer, forming a two layer nucleic acid carrier having 36 peripheral terminal arms; and
wherein the nucleic acid carrier has a melting temperature of greater than 45°C.

	Claim 6 encompasses the nucleic acid carrier of claim 3, further comprising any antibody, or an antigen binding fragment thereof, conjugated to at least one peripheral terminal arm.
	Claim 11 encompasses the nucleic acid carrier of claim 3, further comprising a chemotherapeutic agent, a cytokine, or a chemokine.	Claim 12 encompasses a pharmaceutical composition comprising a nucleic acid carrier of claim 3, and a pharmaceutically acceptable vehicle. 
Claim 18 encompasses the nucleic acid carrier of claim 3, wherein each of the first and second oligonucleotide comprises about 97 nucleotides. 
Claim 19 encompasses the nucleic acid carrier of claim 3, wherein the double-stranded region of each of the first and second oligonucleotides comprises about 31 nucleotides. 
Claim 20 encompasses the nucleic acid carrier of claim 3, wherein the melting temperature of the nucleic acid carrier is between 65-75°C. 
Claim 21 encompasses the nucleic acid carrier of claim 3, wherein each monomer comprises between 3 and 7 thymidine-adenine (TpA) sites. 
Claim 22 encompasses the nucleic acid carrier of claim 21, wherein the double-stranded region of each monomer comprises about 5 or 6 TpA sites. 
Claim 23 encompasses the nucleic acid carrier of claim 21, wherein at least one single-stranded terminal arm of each monomer comprises about 3 or 4 TpA sites.
Claim 24 encompasses the nucleic acid carrier of claim 3, wherein at least one monomer comprises oligonucleotides with a phosphorothioate (PS) nucleotide backbone. 
Claim 25 encompasses the nucleic acid carrier of claim 3, wherein at least one monomer comprises any one or more nucleoside analog, wherein the analog increases the melting temperature of the nucleic acid carrier.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  

Regarding oligonucleotide, the specification discloses:
[0026] The nucleic acid comprising the oligonucleotides may be any type of nucleic acid or nucleic acid derivative that is amenable to chemical synthesis methods known in the art, or to chemical synthesis methods with subsequent derivatization. Suitable nucleic acids include, but are not limited to, deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof.
[0027] In some embodiments, the nucleic acid carrier may contain oligonucleotides that comprise different nucleotide backbones. In some embodiments, in a nucleic acid carrier having two layers as described herein, the oligonucleotides making up the first inner layer may comprise a particular nucleotide backbone, whereas the oligonucleotides making up the second more outer layer may comprise a different particular nucleotide backbone. The same can be present in multiple layer nucleic acid carriers, with one or more of the layers having oligonucleotides with a different nucleotide backbone compared to an adjacent layer. For example, in some embodiments, a nucleic acid carrier can contain both phosphodiester (PO) synthetic oligonucleotide strands and phosphorothioate (PS) oligonucleotide strands. In some embodiments, the first inner layer is all PO-DNA and the oligonucleotide strands added to make the second more outer layer are PS-DNA. In some embodiments, using modified nucleotide bases can alter the serum degradation profile and the resulting clearance profile, indicating that the PK/PD profile of the carrier may be subsequently altered as well.

The specification exemplifies Anti-EPCAM, Anti-CD3 2-Layer Nucleic Acid Carrier for In Vitro and In Vivo Immune Oncology Assays.
[0387] Step 1: Conjugation of Two Antibodies (Anti-EPCAM and Anti-CD3) with Thiol End-Labeled DNA Oligonucleotides (OligoA and OligoB) Complementary to the Two Different Open ssDNA Sequences on the DNA Monomer
[0388] The buffer containing each of the two antibodies is exchanged into 1×PBS using standard buffer exchange spin columns.
[0389] Each of two 72-mer DNA oligonucleotides containing a 3′ thiol group are separately reduced using TCEP for 1 hour at room temperature. TCEP is removed by ethanol precipitation of oligonucleotide, and the oligonucleotide is resuspended in water.
[0390] Amines on each antibody are activated by using LC-SMCC, a heterobifunctional cross-linker with N-hydroxysuccinimide (NHS) ester and maleimide groups that allow covalent conjugation of amine- and sulfhydryl-labeled molecules. A 50×LC-SMCC solution is used to treat each antibody for 1 hour at room temperature. Excess LC-SMCC is removed via desalting columns.
[0391] The two resuspended thiol DNA oligonucleotides are added to the appropriate activated antibodies at a ratio of 1.2:1 of DNA oligonucleotide molecules to antibody protein molecules in the following configuration:
[0392] DNA OligoA is added to Anti-EPCAM to form anti-EPCAM-OligoA conjugate
[0393] DNA OligoB is added to Anti-CD3 to form anti-CD3-OligoB conjugate
The conjugations are allowed to proceed for 1 hour at room temperature.
[0394] The conjugation reactions are separately purified using TAC resin. Ten wash buffer column volumes, ten elution buffer column volumes, and five water column volumes fractions are collected for each conjugate.
[0395] Purification fractions that contain each conjugate (based upon running fractions on a gel) are independently pooled for each conjugate and concentrated using 10K MWCO spin concentrators.
[0396] Final protein and oligonucleotide concentrations for each conjugate are determined via a protein quantitation assays and spectroscopy.
Step 2: Assembly of the DNA Monomers and 2-Layer Nucleic Acid Carriers
[0397] Seven 97-mer DNA oligonucleotides were designed and ordered from a commercial DNA synthesizer company (e.g., IDT). The oligonucleotides were designed to share a region of sequence complementarity located in the central portion of each oligonucleotide comprising 31 nucleotides. When the two oligonucleotides anneal to form the monomer, the resulting structure can be described as having a central double-stranded region (i.e., “waist”) bordered by four single-stranded arms of two different sequences. An equal mass of the following synthetic DNA oligonucleotides was added to a polypropylene tube to assemble the indicated monomers: A Monomer: Strands 1 and 2; B′ Monomer: Strands 3 and 4; and B″ Monomer: Strands 4 and 5, C′ Monomer: Strands 6 and 2; and C″ Monomer: Strands 7 and 2. Appropriate quantities of a saline buffer were added to the monomer preparations. The monomer preparations were heated to >70° C. and allowed to slowly cool to room temperature.
Assembly of 2 Layer Nucleic Acid Carrier:
[0398] To a quantity of A Monomer, 2.0 molar masses of each of the B′ and B″ Monomers were added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, centrifuged at 1500×G for 10 minutes at 4° C. to remove precipitated 4,5,8 trimethylpsoralen.
[0399] To the 1layer preparation, 1.2 molar masses each of the C′ and C″ Monomers was added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, and centrifuged at 1500×G for 10 minutes at 4° C. The total mass of DNA was recorded, and advanced to purification of the 2 Layer synthesis.

Purification of 2 Layer Nucleic Acid Carrier:
[0400] The final 2-layer product was separated from unincorporated components and residual cross-linking reagent using differential centrifugation.
Preparation of Anti-EPCAM Anti-CD3 2-Layer DNA Nucleic Acid Carrier (EPCAM/CD3 2-Layer):
[0401] The 2-layer assembly has 2 outer arms of two different sequences complementary to the OligoA and OligoB sequences previously utilized for conjugation to anti-EPCAM and anti-CD3 antibodies. Base-pairing of the arms to the two 72-mer oligonucleotides comprising the antibody-oligonucleotide conjugate described above is accomplished by adding stoichiometric concentrations of the antibody-oligonucleotide conjugate to the previously assembled 2-layer DNA nucleic acid carriers.
However, the specification does not describe the structure, e.g., nucleotide sequence of the first and second oligonucleotides that encompass deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof, each independently comprising less than 102 nucleotides in length having unspecified central complementary hybridizing double stranded region and 3-prime and 5-prime terminal portions of the first and second oligonucleotide that are not complementary and comprising 17 monomers that correlated with the functional limitation of having a melting temperature (Tm) of greater than 45˚C.   One of skill in the art cannot "visualize or recognize" most members of the genus of two-layer nucleic acid carrier comprising 17 monomers, wherein each monomer comprises a first and a second oligonucleotide each independently comprises any nucleotides of less than 102 nucleotides having a central hybridizing region of any length, two terminal arms of any oligonucleotide of any length having a melting temperature (Tm) of greater than 45 ˚C, such as 46, 47, 48 …100 ˚C.  
Evidentiary reference 6,274,723 patent (of record) teaches that the melting temperature of oligonucleotides depends on a number of factors, such as relative GC content, the length of a given oligonucleotide sequence (see col. 7, line 21-25), hybridization site length (see col. 11, line 60-66), and the present or absent of locked nucleic acid (LNA).  Thus, the functional definition (greater than 45˚C, e.g., 46, 47, 48 …100 ˚C) cannot be correlated with the disclosed structures.  
Regarding pharmaceutical composition comprising just nucleic acid carrier of claim 3 and a pharmaceutical acceptable carrier (claim 12), the specification teaches the nucleic acid carrier is conjugated to particular antibodies (e.g., anti-EPCAM and anti-CD3) for targeting CD3+ T cell to EpCAM expressing cancer cells, e.g., OVCAR3.  
However, the specification does not teach nucleic acid carrier without the drug and/or antibody has therapeutic effect.  A pharmaceutical composition in the absent of in vivo working examples is unpredictable because the composition may have unforeseen side effects, e.g., cytokines storm.  Note, deleting “Pharmaceutical” in the “Pharmaceutical composition” in claim 12 would obviate this rejection.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

Applicants’ arguments filed Oct 21, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that claim 3 has been amended. Applicant respectfully asserts that claim 3 satisfies the written description requirement because one of skill in the art would understand that Applicant was in possession of the claimed subject matter encompassed by claim 3 at the time the application was filed.
In regards to claim 6 (claim 7 has been canceled), claim 6 satisfies the written description requirement because one of skill in the art would understand that the Applicant was in possession of the presently claimed subject matter at the time the application was filed. As discussed briefly above, it appears that the Office’s written description rejection is based on the scope of the targeting agent as the Office’s rejection repeatedly discusses the different types of targeting agents and their function. Applicant has amended claim 6 to recite that the “a two layer nucleic acid carrier comprising 17 monomers” (from claim 3) is conjugated to an “antibody, or antigen binding fragment thereof.” One of skill in the art would understand that Applicant was in possession of the presently claimed subject matter at the time the present application was filed because antibodies, or antigen binding fragments thereof, were well known and characterized molecules at the time the present application was filed. Additionally, the present application describes such examples. The present application is a U.S. National Phase application of PCT Application No. PCT/US17/18343, filed February 17, 2017, which claimed priority to U.S. Provisional Application No. 62/297,200, filed February 19, 2016. Whether one were to use the 2017 PCT filing date or the 2016 provisional filing date, one of skill in the art would understand what constitutes an antibody or an antigen binding fragment thereof. Applicant is not required to exemplify, reduce to practice, or detail every possible antibody that can be conjugated to “the two layer nucleic acid carrier comprising 17 monomers” to show possession and satisfaction of the written description requirement. The Office has not pointed to any evidence to suggest otherwise. Accordingly, the presently claimed subject matter satisfies the written description requirement because one of skill in the art would understand that the Applicant was in possession of the presently claimed subject matter when the application was filed.
In view of the foregoing, Applicant respectfully requests that this rejection under 35 U.S.C. § 112(a) be withdrawn.

In response, the issue with respect to antibody can be conjugated to a two-layer nucleic acid carrier comprising 17 monomers is moot in view of the claim amendment. 

Regarding oligonucleotide, the specification discloses:
[0026] The nucleic acid comprising the oligonucleotides may be any type of nucleic acid or nucleic acid derivative that is amenable to chemical synthesis methods known in the art, or to chemical synthesis methods with subsequent derivatization. Suitable nucleic acids include, but are not limited to, deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof.
[0027] In some embodiments, the nucleic acid carrier may contain oligonucleotides that comprise different nucleotide backbones. In some embodiments, in a nucleic acid carrier having two layers as described herein, the oligonucleotides making up the first inner layer may comprise a particular nucleotide backbone, whereas the oligonucleotides making up the second more outer layer may comprise a different particular nucleotide backbone. The same can be present in multiple layer nucleic acid carriers, with one or more of the layers having oligonucleotides with a different nucleotide backbone compared to an adjacent layer. For example, in some embodiments, a nucleic acid carrier can contain both phosphodiester (PO) synthetic oligonucleotide strands and phosphorothioate (PS) oligonucleotide strands. In some embodiments, the first inner layer is all PO-DNA and the oligonucleotide strands added to make the second more outer layer are PS-DNA. In some embodiments, using modified nucleotide bases can alter the serum degradation profile and the resulting clearance profile, indicating that the PK/PD profile of the carrier may be subsequently altered as well.
The specification exemplifies Anti-EPCAM, Anti-CD3 2-Layer Nucleic Acid Carrier for In Vitro and In Vivo Immune Oncology Assays.
[0387] Step 1: Conjugation of Two Antibodies (Anti-EPCAM and Anti-CD3) with Thiol End-Labeled DNA Oligonucleotides (OligoA and OligoB) Complementary to the Two Different Open ssDNA Sequences on the DNA Monomer
[0388] The buffer containing each of the two antibodies is exchanged into 1×PBS using standard buffer exchange spin columns.
[0389] Each of two 72-mer DNA oligonucleotides containing a 3′ thiol group are separately reduced using TCEP for 1 hour at room temperature. TCEP is removed by ethanol precipitation of oligonucleotide, and the oligonucleotide is resuspended in water.
[0390] Amines on each antibody are activated by using LC-SMCC, a heterobifunctional cross-linker with N-hydroxysuccinimide (NHS) ester and maleimide groups that allow covalent conjugation of amine- and sulfhydryl-labeled molecules. A 50×LC-SMCC solution is used to treat each antibody for 1 hour at room temperature. Excess LC-SMCC is removed via desalting columns.
[0391] The two resuspended thiol DNA oligonucleotides are added to the appropriate activated antibodies at a ratio of 1.2:1 of DNA oligonucleotide molecules to antibody protein molecules in the following configuration:
[0392] DNA OligoA is added to Anti-EPCAM to form anti-EPCAM-OligoA conjugate
[0393] DNA OligoB is added to Anti-CD3 to form anti-CD3-OligoB conjugate
The conjugations are allowed to proceed for 1 hour at room temperature.
[0394] The conjugation reactions are separately purified using TAC resin. Ten wash buffer column volumes, ten elution buffer column volumes, and five water column volumes fractions are collected for each conjugate.
[0395] Purification fractions that contain each conjugate (based upon running fractions on a gel) are independently pooled for each conjugate and concentrated using 10K MWCO spin concentrators.
[0396] Final protein and oligonucleotide concentrations for each conjugate are determined via a protein quantitation assays and spectroscopy.
Step 2: Assembly of the DNA Monomers and 2-Layer Nucleic Acid Carriers
[0397] Seven 97-mer DNA oligonucleotides were designed and ordered from a commercial DNA synthesizer company (e.g., IDT). The oligonucleotides were designed to share a region of sequence complementarity located in the central portion of each oligonucleotide comprising 31 nucleotides. When the two oligonucleotides anneal to form the monomer, the resulting structure can be described as having a central double-stranded region (i.e., “waist”) bordered by four single-stranded arms of two different sequences. An equal mass of the following synthetic DNA oligonucleotides was added to a polypropylene tube to assemble the indicated monomers: A Monomer: Strands 1 and 2; B′ Monomer: Strands 3 and 4; and B″ Monomer: Strands 4 and 5, C′ Monomer: Strands 6 and 2; and C″ Monomer: Strands 7 and 2. Appropriate quantities of a saline buffer were added to the monomer preparations. The monomer preparations were heated to >70° C. and allowed to slowly cool to room temperature.
Assembly of 2 Layer Nucleic Acid Carrier:
[0398] To a quantity of A Monomer, 2.0 molar masses of each of the B′ and B″ Monomers were added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, centrifuged at 1500×G for 10 minutes at 4° C. to remove precipitated 4,5,8 trimethylpsoralen.
[0399] To the 1layer preparation, 1.2 molar masses each of the C′ and C″ Monomers was added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, and centrifuged at 1500×G for 10 minutes at 4° C. The total mass of DNA was recorded, and advanced to purification of the 2 Layer synthesis.

Purification of 2 Layer Nucleic Acid Carrier:
[0400] The final 2-layer product was separated from unincorporated components and residual cross-linking reagent using differential centrifugation.
Preparation of Anti-EPCAM Anti-CD3 2-Layer DNA Nucleic Acid Carrier (EPCAM/CD3 2-Layer):
[0401] The 2-layer assembly has 2 outer arms of two different sequences complementary to the OligoA and OligoB sequences previously utilized for conjugation to anti-EPCAM and anti-CD3 antibodies. Base-pairing of the arms to the two 72-mer oligonucleotides comprising the antibody-oligonucleotide conjugate described above is accomplished by adding stoichiometric concentrations of the antibody-oligonucleotide conjugate to the previously assembled 2-layer DNA nucleic acid carriers.
However, the specification does not describe the structure, e.g., nucleotide sequence of the first and second oligonucleotides that encompass deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof, each independently comprising less than 102 nucleotides in length having unspecified central complementary hybridizing double stranded region and 3-prime and 5-prime terminal portions of the first and second oligonucleotide that are not complementary and comprising 17 monomers that correlated with the functional limitation of having a melting temperature (Tm) of greater than 45˚C.  One of skill in the art cannot "visualize or recognize" most members of the genus of two-layer nucleic acid carrier comprising 17 monomers, wherein each monomer comprises a first and a second oligonucleotide each independently comprises any nucleotides of less than 102 nucleotides having a central hybridizing region of any length, two terminal arms of any oligonucleotide of any length having a melting temperature (Tm) of greater than 45 ˚C, such as 46, 47, 48 …100 ˚C.  Structural features that could distinguish first and second “oligonucleotide” are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  
Evidentiary reference 6,274,723 patent (of record) teaches that the melting temperature of oligonucleotides depends on a number of factors, such as relative GC content, the length of a given oligonucleotide sequence (see col. 7, line 21-25), hybridization site length (see col. 11, line 60-66), and the present or absent of locked nucleic acid (LNA).  Thus, the functional definition (greater than 45˚C, e.g., 46, 47, 48 …100 ˚C) cannot be correlated with the disclosed structures.  
Regarding pharmaceutical composition comprising just nucleic acid carrier of claim 3 and a pharmaceutical acceptable carrier (claim 12), the specification teaches the nucleic acid carrier is conjugated to particular antibodies (e.g., anti-EPCAM and anti-CD3) for targeting CD3+ T cell to EpCAM expressing cancer cells, e.g., OVCAR3.  
However, the specification does not teach nucleic acid carrier without the drug and/or antibody has therapeutic effect.  A pharmaceutical composition in the absent of in vivo working examples is unpredictable because the composition may have unforeseen side effects, e.g., cytokines storm.  Note, deleting “Pharmaceutical” in the “Pharmaceutical composition” in claim 12 would obviate this rejection.  
Therefore, there is insufficient written description for genus of two layer nucleic acid carriers comprising 17 monomers having a melting temperature of greater than 45 ˚C encompassed by the claimed invention at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
For these reasons, the rejection is maintained. 


Claims 3, 6, 11-12 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a two layer nucleic acid carrier comprising 17 monomers and 36 peripheral terminal arms, and at least one targeting agent and at least one effector moiety wherein the targeting agent is an anti-EpCAM, anti-CD3, and anti-PD1 antibody or antigen binding fragment thereof, and wherein the effector moiety is a label, an adjuvant, miRNA, does not reasonably provide enablement for the claimed two layer nucleic acid carrier comprising 17 monomers as set forth in claims 3, 6, 11-12 and 18-25.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 3 encompasses a two layer nucleic acid carrier comprising any 17 monomers, wherein each monomer comprises:
a first and a second oligonucleotide, each, independently, comprising less than 102 nucleotides;
wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region,
wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, thereby forming four terminal arms;
wherein a first terminal arm of the first monomer is conjugated to a first terminal arm of the second monomer, a second terminal arm of the first monomer is conjugated to a first terminal arm of the third monomer, a third terminal arm of the first monomer is conjugated to a first terminal arm of the fourth monomer, and a fourth terminal arm of the first monomer is conjugated to a first terminal arm of the fifth monomer;
wherein a second terminal arm of the second monomer is conjugated to a first terminal arm of the sixth monomer, a second terminal arm of the third monomer is conjugated to a first terminal arm of the seventh monomer, a second terminal arm of the fourth monomer is conjugated to a first terminal arm of the eighth monomer, a second terminal arm of the fifth monomer is conjugated to a first terminal arm of the ninth monomer, a third terminal arm of the second monomer is conjugated to a first terminal arm of the tenth monomer, a third terminal arm of the third monomer is conjugated to a first terminal arm of the eleventh monomer, a third terminal arm of the fourth monomer is conjugated to a first terminal arm of the twelfth monomer, a third terminal arm of the fifth monomer is conjugated to a first terminal arm of the thirteenth monomer, a fourth terminal arm of the second monomer is conjugated to a first terminal arm of the fourteenth monomer, a fourth terminal arm of the third monomer is conjugated to a first terminal arm of the fifteenth monomer, a fourth terminal arm of the fourth monomer is conjugated to a first terminal arm of the sixteenth monomer, and a fourth terminal arm of the fifth monomer is conjugated to a first terminal arm of the seventeenth monomer, forming a two layer nucleic acid carrier having 36 peripheral terminal arms; and
wherein the nucleic acid carrier has a melting temperature of greater than 45°C.

	Claim 6 encompasses the nucleic acid carrier of claim 3, further comprising any antibody, or an antigen binding fragment thereof, conjugated to at least one peripheral terminal arm.
	Claim 11 encompasses the nucleic acid carrier of claim 3, further comprising a chemotherapeutic agent, a cytokine, or a chemokine.	Claim 12 encompasses a pharmaceutical composition comprising a nucleic acid carrier of claim 3, and a pharmaceutically acceptable vehicle. 
Claim 18 encompasses the nucleic acid carrier of claim 3, wherein each of the first and second oligonucleotide comprises about 97 nucleotides. 
Claim 19 encompasses the nucleic acid carrier of claim 3, wherein the double-stranded region of each of the first and second oligonucleotides comprises about 31 nucleotides. 
Claim 20 encompasses the nucleic acid carrier of claim 3, wherein the melting temperature of the nucleic acid carrier is between 65-75°C. 
Claim 21 encompasses the nucleic acid carrier of claim 3, wherein each monomer comprises between 3 and 7 thymidine-adenine (TpA) sites. 
Claim 22 encompasses the nucleic acid carrier of claim 21, wherein the double-stranded region of each monomer comprises about 5 or 6 TpA sites. 
Claim 23 encompasses the nucleic acid carrier of claim 21, wherein at least one single-stranded terminal arm of each monomer comprises about 3 or 4 TpA sites.
Claim 24 encompasses the nucleic acid carrier of claim 3, wherein at least one monomer comprises oligonucleotides with a phosphorothioate (PS) nucleotide backbone. 
Claim 25 encompasses the nucleic acid carrier of claim 3, wherein at least one monomer comprises any one or more nucleoside analog, wherein the analog increases the melting temperature of the nucleic acid carrier.

Regarding oligonucleotide, the specification discloses:
[0026] The nucleic acid comprising the oligonucleotides may be any type of nucleic acid or nucleic acid derivative that is amenable to chemical synthesis methods known in the art, or to chemical synthesis methods with subsequent derivatization. Suitable nucleic acids include, but are not limited to, deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof.
[0027] In some embodiments, the nucleic acid carrier may contain oligonucleotides that comprise different nucleotide backbones. In some embodiments, in a nucleic acid carrier having two layers as described herein, the oligonucleotides making up the first inner layer may comprise a particular nucleotide backbone, whereas the oligonucleotides making up the second more outer layer may comprise a different particular nucleotide backbone. The same can be present in multiple layer nucleic acid carriers, with one or more of the layers having oligonucleotides with a different nucleotide backbone compared to an adjacent layer. For example, in some embodiments, a nucleic acid carrier can contain both phosphodiester (PO) synthetic oligonucleotide strands and phosphorothioate (PS) oligonucleotide strands. In some embodiments, the first inner layer is all PO-DNA and the oligonucleotide strands added to make the second more outer layer are PS-DNA. In some embodiments, using modified nucleotide bases can alter the serum degradation profile and the resulting clearance profile, indicating that the PK/PD profile of the carrier may be subsequently altered as well.

With respect to nucleic acid carrier having a melting temperature of greater than 45 ˚C, the specification exemplifies Anti-EPCAM, Anti-CD3 2-Layer Nucleic Acid Carrier for In Vitro and In Vivo Immune Oncology Assays.
[0387] Step 1: Conjugation of Two Antibodies (Anti-EPCAM and Anti-CD3) with Thiol End-Labeled DNA Oligonucleotides (OligoA and OligoB) Complementary to the Two Different Open ssDNA Sequences on the DNA Monomer
[0388] The buffer containing each of the two antibodies is exchanged into 1×PBS using standard buffer exchange spin columns.

[0389] Each of two 72-mer DNA oligonucleotides containing a 3′ thiol group are separately reduced using TCEP for 1 hour at room temperature. TCEP is removed by ethanol precipitation of oligonucleotide, and the oligonucleotide is resuspended in water.

[0390] Amines on each antibody are activated by using LC-SMCC, a heterobifunctional cross-linker with N-hydroxysuccinimide (NHS) ester and maleimide groups that allow covalent conjugation of amine- and sulfhydryl-labeled molecules. A 50×LC-SMCC solution is used to treat each antibody for 1 hour at room temperature. Excess LC-SMCC is removed via desalting columns.

[0391] The two resuspended thiol DNA oligonucleotides are added to the appropriate activated antibodies at a ratio of 1.2:1 of DNA oligonucleotide molecules to antibody protein molecules in the following configuration:

[0392] DNA OligoA is added to Anti-EPCAM to form anti-EPCAM-OligoA conjugate

[0393] DNA OligoB is added to Anti-CD3 to form anti-CD3-OligoB conjugate
The conjugations are allowed to proceed for 1 hour at room temperature.

[0394] The conjugation reactions are separately purified using TAC resin. Ten wash buffer column volumes, ten elution buffer column volumes, and five water column volumes fractions are collected for each conjugate.

[0395] Purification fractions that contain each conjugate (based upon running fractions on a gel) are independently pooled for each conjugate and concentrated using 10K MWCO spin concentrators.

[0396] Final protein and oligonucleotide concentrations for each conjugate are determined via a protein quantitation assays and spectroscopy.
Step 2: Assembly of the DNA Monomers and 2-Layer Nucleic Acid Carriers

[0397] Seven 97-mer DNA oligonucleotides were designed and ordered from a commercial DNA synthesizer company (e.g., IDT). The oligonucleotides were designed to share a region of sequence complementarity located in the central portion of each oligonucleotide comprising 31 nucleotides. When the two oligonucleotides anneal to form the monomer, the resulting structure can be described as having a central double-stranded region (i.e., “waist”) bordered by four single-stranded arms of two different sequences. An equal mass of the following synthetic DNA oligonucleotides was added to a polypropylene tube to assemble the indicated monomers: A Monomer: Strands 1 and 2; B′ Monomer: Strands 3 and 4; and B″ Monomer: Strands 4 and 5, C′ Monomer: Strands 6 and 2; and C″ Monomer: Strands 7 and 2. Appropriate quantities of a saline buffer were added to the monomer preparations. The monomer preparations were heated to >70° C. and allowed to slowly cool to room temperature.
Assembly of 2 Layer Nucleic Acid Carrier:

[0398] To a quantity of A Monomer, 2.0 molar masses of each of the B′ and B″ Monomers were added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, centrifuged at 1500×G for 10 minutes at 4° C. to remove precipitated 4,5,8 trimethylpsoralen.
[0399] To the 1layer preparation, 1.2 molar masses each of the C′ and C″ Monomers was added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, and centrifuged at 1500×G for 10 minutes at 4° C. The total mass of DNA was recorded, and advanced to purification of the 2 Layer synthesis.
Purification of 2 Layer Nucleic Acid Carrier:
[0400] The final 2-layer product was separated from unincorporated components and residual cross-linking reagent using differential centrifugation.

Preparation of Anti-EPCAM Anti-CD3 2-Layer DNA Nucleic Acid Carrier (EPCAM/CD3 2-Layer):
[0401] The 2-layer assembly has 2 outer arms of two different sequences complementary to the OligoA and OligoB sequences previously utilized for conjugation to anti-EPCAM and anti-CD3 antibodies. Base-pairing of the arms to the two 72-mer oligonucleotides comprising the antibody-oligonucleotide conjugate described above is accomplished by adding stoichiometric concentrations of the antibody-oligonucleotide conjugate to the previously assembled 2-layer DNA nucleic acid carriers.

However, the specification does not teach the structure, e.g., nucleotide sequence of the first and second oligonucleotides that encompass deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof, each independently comprising less than 102 nucleotides in length having unspecified central complementary hybridizing double stranded region and 3-prime and 5-prime terminal portions of the first and second oligonucleotide that are not complementary and comprising 17 monomers that correlated with the functional limitation of having a melting temperature (Tm) of greater than 45˚C.  
Evidentiary reference 6,274,723 patent (of record) teaches that the melting temperature of oligonucleotides depends on a number of factors, such as relative GC content, the length of a given oligonucleotide sequence (see col. 7, line 21-25), hybridization site length (see col. 11, line 60-66), and the present or absent of locked nucleic acid (LNA).  There are insufficient working examples.  One of skill in the art cannot predict which two-layer nucleic acid carrier comprising 17 monomers, wherein each monomer comprises any first and a second oligonucleotide each independently comprises any nucleotides of less than 102 nucleotides having a central hybridizing region of any length, two terminal arms of any oligonucleotide of any length having a melting temperature (Tm) of greater than 45 ˚C, such as 46, 47, 48, 49, …100 ˚C.   Thus, the functional definition (greater than 45˚C, e.g., 46, 47, 48 …100 ˚C) cannot be correlated with the disclosed structures.  
Regarding “pharmaceutical” composition comprising just nucleic acid carrier of claim 3 and a pharmaceutical acceptable carrier (claim 12), the specification teaches the nucleic acid carrier is conjugated to a particular combination of antibodies (e.g., anti-EPCAM and anti-CD3) for targeting CD3+ T cell to EpCAM expressing cancer cells, e.g., OVCAR3.  
However, the specification does not teach nucleic acid carrier without the drug and/or antibody has therapeutic effect.  A pharmaceutical composition in the absent of in vivo working examples is unpredictable because the composition may have unforeseen side effects, e.g., cytokines storm.  Note, deleting “Pharmaceutical” in the “Pharmaceutical composition” in claim 12 would obviate this rejection.  
As such, undue experimentation would be required to practice the claimed two layer nucleic acid comprising 17 monomers and 36 peripheral terminal arms and that each of the first and second oligonucleotide comprise less than 102 nucleotides and that the melting temperature of the nucleic acid carrier is greater than 45˚C (claim 3) and further comprising any antibody or antigen binding fragment thereof conjugated to at least one peripheral arm (claim 6) or any chemotherapeutic agent or cytokine or chemokine (claim 11) commensurate in scope with the claims.

Applicants’ arguments filed Oct 21, 2022 have been fully considered but are not found persuasive.
Applicants’ position is that claim 3 has been amended to remove the term “targeting agent” and the rejection appears to be based solely on the scope of the term “targeting agent.” Accordingly, Applicant respectfully asserts that claim 3 satisfies the enablement requirement because one of skill in the art would be able to practice the subject matter encompassed by claim 3 because the present application teaches how to make and use such a complex and one of skill in the art would be able to practice the subject matter without undue experimentation.
In regards to claim 6 (claim 7 has been canceled), one of skill in the art would be able to conjugate an antibody to the complex of claim 3 without resorting to undue experimentation.  The Office has not explained why one of skill in the art would not be able to make such a molecule nor use it for at least one use. The Office appears to be conflating making and using with being able to use such compositions for treating diseases. Specifically, the Office states: There are insufficient working examples. It is unpredictable which combination of undisclosed miRNA and antibodies or fragment thereof conjugated 36 peripheral terminal arms of the two layer nucleic acid dendrimer is effective to treat which disease. (Office Action, p. 21, emphasis added). Enablement is based on the claims that are pending. As currently amended, none of the pending claims are directed to treating a disease. Thus, it appears that the Office is using a regulatory standard for marketing a drug, as opposed to whether the subject matter requires undue experimentation. There is no requirement, based on the pending claims, that one of skill in the art be enable to treat a disease, let alone any disease. Rather the enablement analysis should be focused on whether one of skill in the art can make the complex of claim 3 without undue experimentation, which one of skill in the art can, and conjugate it to an antibody, or antigen binding fragment thereof, without undue experimentation, which one of skill in the art can. Once the molecule is able to be made according to the specification and any routine experimentation, one of skill in the art can clearly use it. Thus, when analyzed under the proper standard, the claims are clearly enabled. In view of the foregoing, Applicant respectfully requests that this rejection under 35 U.S.C. § 112(a) be withdrawn.

In response, the issue with respect to antibody can be conjugated to a two-layer nucleic acid carrier comprising 17 monomers is moot in view of the claim amendment. 

Regarding oligonucleotide, the specification discloses:
[0026] The nucleic acid comprising the oligonucleotides may be any type of nucleic acid or nucleic acid derivative that is amenable to chemical synthesis methods known in the art, or to chemical synthesis methods with subsequent derivatization. Suitable nucleic acids include, but are not limited to, deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof.
[0027] In some embodiments, the nucleic acid carrier may contain oligonucleotides that comprise different nucleotide backbones. In some embodiments, in a nucleic acid carrier having two layers as described herein, the oligonucleotides making up the first inner layer may comprise a particular nucleotide backbone, whereas the oligonucleotides making up the second more outer layer may comprise a different particular nucleotide backbone. The same can be present in multiple layer nucleic acid carriers, with one or more of the layers having oligonucleotides with a different nucleotide backbone compared to an adjacent layer. For example, in some embodiments, a nucleic acid carrier can contain both phosphodiester (PO) synthetic oligonucleotide strands and phosphorothioate (PS) oligonucleotide strands. In some embodiments, the first inner layer is all PO-DNA and the oligonucleotide strands added to make the second more outer layer are PS-DNA. In some embodiments, using modified nucleotide bases can alter the serum degradation profile and the resulting clearance profile, indicating that the PK/PD profile of the carrier may be subsequently altered as well.
With respect to nucleic acid carrier having a melting temperature of greater than 45 ˚C, the specification does not teach the structure, e.g., nucleotide sequence of the first and second oligonucleotides that encompass deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified DNA or RNA, peptide nucleic acid (PNA), morpholino and locked nucleic acid (LNA), glycol nucleic acid (GNA), threose nucleic acid (TNA), DNA containing phosphorothioate residues (S-oligos) and derivatives thereof, or any combination thereof, each independently comprising less than 102 nucleotides in length having unspecified central complementary hybridizing double stranded region and 3-prime and 5-prime terminal portions of the first and second oligonucleotide that are not complementary and comprising 17 monomers that correlated with the functional limitation of having a melting temperature (Tm) of greater than 45˚C.  
Evidentiary reference 6,274,723 patent (of record) teaches that the melting temperature of oligonucleotides depends on a number of factors, such as relative GC content, the length of a given oligonucleotide sequence (see col. 7, line 21-25), hybridization site length (see col. 11, line 60-66), and the present or absent of locked nucleic acid (LNA).  There are insufficient working examples.  One of skill in the art cannot predict which two-layer nucleic acid carrier comprising 17 monomers, wherein each monomer comprises any first and a second oligonucleotide each independently comprises any nucleotides of less than 102 nucleotides having a central hybridizing region of any length, two terminal arms of any oligonucleotide of any length having a melting temperature (Tm) of greater than 45 ˚C, such as 46, 47, 48, 49, …100 ˚C.   Thus, the functional definition (greater than 45˚C, e.g., 46, 47, 48 …100 ˚C) cannot be correlated with the disclosed structures.  
Regarding pharmaceutical composition comprising just nucleic acid carrier of claim 3 and a pharmaceutical acceptable carrier (claim 12), the specification teaches the nucleic acid carrier is conjugated to particular antibodies (e.g., anti-EPCAM and anti-CD3) for targeting CD3+ T cell to EpCAM expressing cancer cells, e.g., OVCAR3.  
However, the specification does not teach nucleic acid carrier without the drug and/or antibody has therapeutic effect.  A pharmaceutical composition in the absent of in vivo working examples is unpredictable because the composition may have unforeseen side effects, e.g., cytokines storm that make the composition not useable as a pharmaceutical composition.  Note, deleting “Pharmaceutical” in the “Pharmaceutical composition” in claim 12 would obviate this rejection.  
As such, undue experimentation would be required to practice the claimed two layer nucleic acid comprising 17 monomers and 36 peripheral terminal arms and that each of the first and second oligonucleotide comprise less than 102 nucleotides and that the melting temperature of the nucleic acid carrier is greater than 45˚C (claim 3) and further comprising any antibody or antigen binding fragment thereof conjugated to at least one peripheral arm (claim 6) or any chemotherapeutic agent or cytokine or chemokine (claim 11) commensurate in scope with the claims.
For these reasons, the rejection is maintained. 

New ground of rejection necessitated by the amendment filed Oct 21, 2022
Claims 3, 6, 11-12 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is New Matter. 
The recitation of a two layer nucleic acid carrier comprising any 17 monomers, wherein each monomer comprises:
“a first and a second oligonucleotide, each, independently, comprising less than 102 nucleotides”;
wherein a central portion of each of the first and second oligonucleotides is complementary to each other, forming a double-stranded region,
wherein the two terminal portions of the first oligonucleotide are not complementary to the two terminal portions of the second oligonucleotide, thereby forming four terminal arms;
wherein a first terminal arm of the first monomer is conjugated to a first terminal arm of the second monomer, a second terminal arm of the first monomer is conjugated to a first terminal arm of the third monomer, a third terminal arm of the first monomer is conjugated to a first terminal arm of the fourth monomer, and a fourth terminal arm of the first monomer is conjugated to a first terminal arm of the fifth monomer;
wherein a second terminal arm of the second monomer is conjugated to a first terminal arm of the sixth monomer, a second terminal arm of the third monomer is conjugated to a first terminal arm of the seventh monomer, a second terminal arm of the fourth monomer is conjugated to a first terminal arm of the eighth monomer, a second terminal arm of the fifth monomer is conjugated to a first terminal arm of the ninth monomer, a third terminal arm of the second monomer is conjugated to a first terminal arm of the tenth monomer, a third terminal arm of the third monomer is conjugated to a first terminal arm of the eleventh monomer, a third terminal arm of the fourth monomer is conjugated to a first terminal arm of the twelfth monomer, a third terminal arm of the fifth monomer is conjugated to a first terminal arm of the thirteenth monomer, a fourth terminal arm of the second monomer is conjugated to a first terminal arm of the fourteenth monomer, a fourth terminal arm of the third monomer is conjugated to a first terminal arm of the fifteenth monomer, a fourth terminal arm of the fourth monomer is conjugated to a first terminal arm of the sixteenth monomer, and a fourth terminal arm of the fifth monomer is conjugated to a first terminal arm of the seventeenth monomer, forming a two layer nucleic acid carrier having 36 peripheral terminal arms; and
“wherein the nucleic acid carrier has a melting temperature of greater than 45°C” has no written support in the specification and the claims as originally filed. 
The specification discloses:

Example 3: Synthesis of 2 Layer Nucleic Acid Carrier from Synthetic DNA Strands
[0339] An equal mass of the following synthetic DNA strands was added to a polypropylene tube to assemble the indicated monomers: A Monomer: Strands 1 and 2; B′ Monomer: Strands 3 and 4; B″ Monomer: Strands 4 and 5; C′ Monomer: Strands 2 and 6; and C″ Monomer: Strands 2 and 7. Appropriate quantities of saline were added to the monomer preparations. The monomer preparations were heated to >70° C. and allowed to slowly cool to room temperature.
Assembly of 1 Layer Nucleic Acid Carrier:
[0340] To a quantity of A Monomer, 2.0 molar masses each of the B′ and B″ Monomers was added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was expose to UVA light. The preparation was chilled at 4° C. for 30 minutes, and centrifuged at 1500×G for 10 minutes at 4° C. to remove precipitated 4,5,8 trimethylpsoralen.
Assembly of 2 Layer Nucleic Acid Carrier:
[0341] To the 1 layer preparation, 1.2 molar masses each of the C′ and C″ Monomers was added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, and centrifuged at 1500×G for 10 minutes at 4° C.
Purification of 2 Layer Nucleic Acid Carrier:
[0342] The final 2-layer product was separated from unincorporated components and residual cross-linking reagent using differential centrifugation.
Example 10: Anti-EPCAM, Anti-CD3 2-Layer Nucleic Acid Carrier for In Vitro and In Vivo Immune Oncology Assays
[0387] Step 1: Conjugation of Two Antibodies (Anti-EPCAM and Anti-CD3) with Thiol End-Labeled DNA Oligonucleotides (OligoA and OligoB) Complementary to the Two Different Open ssDNA Sequences on the DNA Monomer
[0388] The buffer containing each of the two antibodies is exchanged into 1×PBS using standard buffer exchange spin columns.
[0389] Each of two 72-mer DNA oligonucleotides containing a 3′ thiol group are separately reduced using TCEP for 1 hour at room temperature. TCEP is removed by ethanol precipitation of oligonucleotide, and the oligonucleotide is resuspended in water.
[0390] Amines on each antibody are activated by using LC-SMCC, a heterobifunctional cross-linker with N-hydroxysuccinimide (NHS) ester and maleimide groups that allow covalent conjugation of amine- and sulfhydryl-labeled molecules. A 50×LC-SMCC solution is used to treat each antibody for 1 hour at room temperature. Excess LC-SMCC is removed via desalting columns.
[0391] The two resuspended thiol DNA oligonucleotides are added to the appropriate activated antibodies at a ratio of 1.2:1 of DNA oligonucleotide molecules to antibody protein molecules in the following configuration:
[0392] DNA OligoA is added to Anti-EPCAM to form anti-EPCAM-OligoA conjugate
[0393] DNA OligoB is added to Anti-CD3 to form anti-CD3-OligoB conjugate
The conjugations are allowed to proceed for 1 hour at room temperature.
[0394] The conjugation reactions are separately purified using TAC resin. Ten wash buffer column volumes, ten elution buffer column volumes, and five water column volumes fractions are collected for each conjugate.
[0395] Purification fractions that contain each conjugate (based upon running fractions on a gel) are independently pooled for each conjugate and concentrated using 10K MWCO spin concentrators.
[0396] Final protein and oligonucleotide concentrations for each conjugate are determined via a protein quantitation assays and spectroscopy.
Step 2: Assembly of the DNA Monomers and 2-Layer Nucleic Acid Carriers
[0397] Seven 97-mer DNA oligonucleotides were designed and ordered from a commercial DNA synthesizer company (e.g., IDT). The oligonucleotides were designed to share a region of sequence complementarity located in the central portion of each oligonucleotide comprising 31 nucleotides. When the two oligonucleotides anneal to form the monomer, the resulting structure can be described as having a central double-stranded region (i.e., “waist”) bordered by four single-stranded arms of two different sequences. An equal mass of the following synthetic DNA oligonucleotides was added to a polypropylene tube to assemble the indicated monomers: A Monomer: Strands 1 and 2; B′ Monomer: Strands 3 and 4; and B″ Monomer: Strands 4 and 5, C′ Monomer: Strands 6 and 2; and C″ Monomer: Strands 7 and 2. Appropriate quantities of a saline buffer were added to the monomer preparations. The monomer preparations were heated to >70° C. and allowed to slowly cool to room temperature.
Assembly of 2 Layer Nucleic Acid Carrier:
[0398] To a quantity of A Monomer, 2.0 molar masses of each of the B′ and B″ Monomers were added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, centrifuged at 1500×G for 10 minutes at 4° C. to remove precipitated 4,5,8 trimethylpsoralen.
[0399] To the 1 layer preparation, 1.2 molar masses each of the C′ and C″ Monomers was added. 4,5,8 trimethylpsoralen was added, mixed well, and incubated at 42° C. for 30 minutes. The preparation was exposed to UVA light. The preparation was chilled at 4° C. for 30 minutes, and centrifuged at 1500×G for 10 minutes at 4° C. The total mass of DNA was recorded, and advanced to purification of the 2 layer synthesis.
Purification of 2 Layer Nucleic Acid Carrier:
[0400] The final 2-layer product was separated from unincorporated components and residual cross-linking reagent using differential centrifugation.
Preparation of Anti-EPCAM Anti-CD3 2-Layer DNA Nucleic Acid Carrier (EPCAM/CD3 2-Layer):
[0401] The 2-layer assembly has 2 outer arms of two different sequences complementary to the OligoA and OligoB sequences previously utilized for conjugation to anti-EPCAM and anti-CD3 antibodies. Base-pairing of the arms to the two 72-mer oligonucleotides comprising the antibody-oligonucleotide conjugate described above is accomplished by adding stoichiometric concentrations of the antibody-oligonucleotide conjugate to the previously assembled 2-layer DNA nucleic acid carriers.
Nowhere in the specification discloses a first and a second oligonucleotides, each independently, comprising “less than 102 nucleotides” and wherein the nucleic acid carrier has a melting temperature of “greater than 45˚C” in a two layer nucleic acid carrier.  The phrase “greater than 45˚C” encompasses 46, 47, 48, 49…100 ˚C.  The phrase “less than 102 nucleotides” encompasses 101, 100, 99….2 nucleotides in length.  The specification exemplifies just 72-mer DNA nucleotides that has a melting temperature of >70° C, see para. [0397].
The recitation of “about 97 nucleotides” in claim 18 has no written support in the specification in the specification and the claims as originally filed.  The term “about” broaden out the length of nucleotides.  The specification discloses 97-mer DNA oligonucleotides, see para. [0025] reproduced below:
[0025] In some embodiments, the oligonucleotide is 97 nucleotides in length. The 97-mer has some advantages because it is short enough for efficient synthesis and does not need to be gel-purified, but is still sufficiently large that hybridization and cross-linking are efficient. Suitable nucleotide sequences comprise little or no secondary structure such as hairpins, have a T.sub.m greater than 50° C-55° C. (suitably 65° C.75° C.), at least one cross-linking site, and a central hybridization region and 3-prime and 5-prime arm regions of no less than 25 bases in length unless modified nucleotides, comprising locked nucleic acids or similar nucleotides, are used to further increase the T.sub.m. 
The recitation of “about 31nucleotides” in claim 18 has no written support in the specification in the specification and the claims as originally filed.  The term “about” broaden out the nucleotides.  The specification discloses:
[0031] The double-stranded region formed by the complementarity between the first and second oligonucleotides is from about 4 to about 2000 bases in length, from about 5 to about 200 bases in length, from about 25 to about 50 bases in length, or from about 25 to about 35 bases in length. In some embodiments, the double-stranded region is 31 bases in length.
Conclusion

No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644